Citation Nr: 1012661	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-
connected right testicle injury, status post surgery.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic synovitis of the right knee, 
status post lateral meniscectomy with traumatic arthritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine with cervical radiculopathy.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for ocular hypertension (claimed as glaucoma).  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine condition (claimed as low back 
pain).  

6.  Entitlement to service connection for a condition of the 
bilateral lower extremities, to include radiculopathy and 
numbness, secondary to a lumbar spine condition.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from May 1961 to May 1972, from 
May 1973 to March 1977 and from March 1985 to May 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned at the St. Petersburg RO in 
September 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

After the September 2009 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected right knee 
and cervical spine disabilities.  See statements from the 
Veteran dated January 2006 and March 2006 as well as the 
September 2009 hearing transcript at pages 20 and 21.  Such 
a claim has not been developed by the RO.  However, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In testimony received at the September 2009 VA hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal of the issue of to a compensable 
evaluation for a service-connected right testicle injury, 
status post surgery.

2.  The Veteran's service-connected chronic synovitis of the 
right knee, status post lateral meniscectomy with traumatic 
arthritis, is manifested by X-ray evidence of degenerative 
changes, pain, limitation of flexion of less than 30 degrees 
and limitation of extension less than 15 degrees.

3.  The Veteran's service-connected degenerative disc 
disease of the cervical spine with cervical radiculopathy is 
manifested by pain, forward flexion beyond 30 degrees and a 
combined range of motion of 260 degrees.  There is no 
medical evidence of incapacitating episodes.  

4.  The medical and other evidence of record does not show 
that the Veteran's service-connected chronic synovitis of 
the right knee, status post lateral meniscectomy with 
traumatic arthritis, and degenerative disc disease of the 
cervical spine with cervical radiculopathy are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

5.  In an unappealed September 1992 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for ocular hypertension.  He was notified of that 
decision in September 1992 and failed to file an appeal.  
That decision is final.  

6.  Additional evidence received since the September 1992 
rating decision is cumulative and redundant, and does not 
raise the possibility of substantiating the Veteran's claim 
of entitlement to service connection for ocular 
hypertension.  

7.  In an unappealed December 1989 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a lumbar spine condition.  He was notified of 
that decision in January 1990 and failed to file an appeal.  
That decision is final.  

8.  Additional evidence received since the December 1989 
rating decision is cumulative and redundant and does not 
raise the possibility of substantiating the Veteran's claim 
of entitlement to service connection for a lumbar spine 
condition.  

9.  The Veteran's claim for entitlement to service 
connection for a condition of the bilateral lower 
extremities, to include radiculopathy and numbness, claimed 
secondary to a lumbar spine condition is not based on a 
service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to a 
compensable evaluation for a service-connected right 
testicle injury, status post surgery.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009). 

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected chronic synovitis of the right knee, 
status post lateral meniscectomy with traumatic arthritis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

3.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected degenerative 
disc disease of the cervical spine with cervical 
radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).  

5.  The September 1992 rating decision, denying the claim of 
entitlement to service connection for ocular hypertension, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

6.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for ocular 
hypertension; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

7.  The December 1989 rating decision, denying the claim of 
entitlement to service connection for a lumbar spine 
condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2009).

8.  New and material evidence has not been submitted for the 
claim of entitlement to service connection service 
connection for a lumbar spine condition; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

9.  The Veteran's claim for entitlement to service 
connection for a condition of the bilateral lower 
extremities, to include radiculopathy and numbness, claimed 
secondary to a lumbar spine condition is not warranted. 
 38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to a compensable evaluation for a service-
connected right testicle injury, status post surgery  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision or on the record at a hearing.  38 
C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  During a the September 2009 hearing before 
the undersigned, the Veteran indicated that he was 
withdrawing his appeal regarding the issue of entitlement to 
a compensable evaluation for a service-connected right 
testicle injury, status post surgery.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Accordingly, the 
Board does not have jurisdiction to review this claim and 
such is dismissed.

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection, increased ratings and the petitions to reopen.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (the Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claims in 
July 2006, VCAA letters dated in November 2005, February 
2006 and May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the Veteran 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Prior to initial adjudication of the 
Veteran's petitions to reopen claims for a lumbar spine 
condition and ocular hypertension, the November 2005 and May 
2006 VCAA letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess, at 490.  The November 2005 and 
May 2006 VCAA letters provided notice of the elements of new 
and material evidence and the reasons for the prior denials.  
The criteria of Kent are satisfied.  See Kent, supra.

Prior to initial adjudication of the Veteran's increased 
rating claims, the November 2005 and February 2006 VCAA 
letters fully satisfied the duty to notify provisions for 
the Quartuccio elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).  


The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
(SSA) records have been associated with the claims file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The Board notes that the record was held open for a period 
of 60-days following the September 2009 hearing.  Based on 
discussion with the Veteran's representative and the 
undersigned, the Veteran expressed his understanding of the 
importance of obtaining medical opinions to support the 
reopening of his claims for service connection.  The scope 
and content of the opinions was addressed.  

Additional evidence and argument was received in November 
2009.  The Veteran expressed his overall disappointment that 
his orthopedic physician would not provide him a proper 
opinion.  Similarly, although he said that his eye doctor 
had provided him a positive opinion orally, a written 
opinion was not submitted because the physician need more 
time to digest the evidence.  He said he hoped to have a 
written opinion from his eye doctor by December 2009.  To 
date, no additional evidence has been received from the 
Veteran.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  However, where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

Concerning the February 2006 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of this examination reflects that the 
examiner reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Moreover, 
there is no objective evidence indicating that there has 
been a material change in the service-connected disability 
since the claimant was last examined in February 2006.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The examination in this case is 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).

Increased Ratings Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings."

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2009).  See, 
e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, 
due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
According to this regulation, it is essential that the 
examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).  Under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic synovitis of the right knee, 
status post lateral meniscectomy with traumatic arthritis  

The Veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5210 [traumatic 
arthritis] and 5261 [leg, limitation of extension].  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Indeed, as there is no evidence of ankylosis, dislocated 
cartilage, disability caused by cartilage removal, or 
malunion or nonunion of the tibia and fibula, Diagnostic 
Codes 5256, 5258, 5259 and 5262 do not apply in this case.  
Accordingly, the Veteran's right knee disability will be 
rated under Diagnostic Code 5010.  As is discussed 
immediately below, consideration of Diagnostic Code 5010 
also entails consideration of Diagnostic Codes 5260 and 
5261.

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2009).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010 (2009).  For the purpose of rating 
disabilities due to arthritis, the knee is considered a 
major joint, and the Board with consider the Veteran's right 
knee disability under Diagnostic Codes 5260 and 5261.  See 
38 C.F.R. § 4.45 (2009).  

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5260 and 5261, a Veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

The Veteran seeks an evaluation in excess of 10 percent for 
his service-connected right knee disability.  The Board 
observes that under Diagnostic Code 5003, arthritis is rated 
based upon limitation of motion of the knee, with a 10 
percent rating to be assigned if there is X-ray evidence of 
arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  However, since the 
Veteran's right knee disability is already evaluated 10 
percent disabling, such application is unnecessary.  

In order to merit a higher disability rating for arthritis, 
limitation of flexion and/or extension must be demonstrated 
pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

The Veteran was afforded a VA examination in February 2006 
to determine the severity of his right knee disability.  
Range of motion studies conducted during the Veteran's VA 
examination showed that his right knee flexion was to 125 
degrees and his extension was zero degrees; there was no 
pain upon flexion or extension of the Veteran's right knee 
and no additional limitation of motion upon repetitive use.  
Careful review of the Veteran's claims file reflects that 
the February 2006 VA examination findings are congruent with 
the Veteran's VA and private treatment records.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the findings of the February 2006 VA examiner 
demonstrate essentially normal extension and minimally-
limited flexion.  

Diagnostic Code 5260 contemplates a 20 percent evaluation 
where there is limitation of knee flexion to 30 degrees, 
which is far exceeded by the 125 degrees (limitation to 15 
degrees) recorded in connection with the most recent VA 
examination.  There is no evidence which indicates a greater 
limitation of flexion currently exists in the Veteran's 
right knee.  Accordingly, an increased disability rating 
cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a 20 percent evaluation 
with a limitation of knee extension to 15 degrees.  As 
detailed above, the February 2006 VA examiner noted that the 
right knee extension was to zero degrees.  Thus, increased 
disability evaluation cannot be assigned for the Veteran's 
right knee under Diagnostic Code 5261.  

In short, under Diagnostic Codes 5260 and 5261, 
respectively, the limitation of right knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate an increased evaluation under 
Diagnostic Codes 5260 or 5261.

As noted above, the Board has considered the Veteran's 
additional limitation of motion and pain on repetition when 
applying the limitation of motion criteria set out above.  
The February 2006 VA examiner specifically considered the 
Court's ruling in DeLuca as it pertains to repetitive motion 
testing, noting that the Veteran's range of motion was 
minimally diminished upon repetitive motion.  However, even 
using these more limited ranges, the evidence continues to 
show that an increased rating is not warranted.  As such, 
the Board concludes that a further increase under DeLuca is 
not warranted.  

The Board further notes that a Veteran who has arthritis and 
instability of the knee may be rated separately, provided 
that any separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, citing Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also 
Esteban, supra.  The Board will herein consider whether the 
Veteran's right knee disability should be separately rated 
under Diagnostic Code 5257 [subluxation or instability].  

At the September 2009 Board hearing, the Veteran testified 
that he experiences instability of his right knee, stating 
that it "gives away."  See the September 2009 VA hearing at 
pages 11 and 14.  While the Veteran asserts that he used a 
can "on one occasion", the Veteran's private and VA 
treatment records are devoid of any prescription from a 
doctor for the use of a cane or knee brace for stability.  
The February 2006 VA examiner specifically noted that the 
Veteran's gait was normal and that he ambulated without 
assistive devices, such as a cane or knee brace.  

The Board notes that the record contains no objective 
medical evidence of subluxation or instability of the right 
knee.  Following a physical examination of the Veteran, the 
examiner concluded that the Veteran did not exhibit 
instability of the right knee.  

The record shows that the Veteran's right knee disability is 
primarily manifested by subjective complaints of pain with 
minimal losses in range of motion.  There is insufficient 
medical evidence to warrant separate disability ratings 
based upon instability.  

Accordingly, the Board finds that separate ratings under 
Diagnostic Code 5257 cannot be assigned.

The Board has considered the possibility of staged ratings.  
See Hart, supra.  The Board, however, concludes that the 
criteria for a rating in excess of 10 percent have at no 
time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of 10 percent 
disability ratings for the Veteran's service-connected 
chronic synovitis of the right knee, status post lateral 
meniscectomy with traumatic arthritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine with cervical radiculopathy  

The Veteran's cervical spine disability is currently rated 
10 percent disabling under Diagnostic Code 5243 
[intervertebral disc syndrome].  

The evidence of record indicates that the Veteran complains 
of radicular type symptoms of pain, numbness and tingling in 
the upper extremities resulting from the degenerative disc 
disease of the cervical spine.  In the July 2002 rating 
decision, the RO found the Veteran's asserted radiculopathy 
noncompensable, and the Veteran's complaints were included 
with his cervical spine disability.  

Based on the asserted neurological symptomatology, the Board 
finds that application of Diagnostic Code 5243 is most 
appropriate, and will rate the Veteran under both the 
General Rating Formula for Diseases and Injuries of the 
Spine and the Formula for Rating Intervertebral Disc 
Syndrome, and will apply the higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (6).  

The Board notes in passing that rating the Veteran under 
Diagnostic Code 5003 [arthritis] instead of Diagnostic Code 
5243 would be inappropriate as the Veteran has not been 
diagnosed with cervical spine arthritis.  Further, 
Diagnostic Code 5003 would not avail the Veteran, because 
Diagnostic Code 5003 requires that arthritis be rated based 
on limitation of motion of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine alone, 
as opposed to being rated under both the General Formula and 
the Formula for Rating Intervertebral Disc Syndrome, as is 
now the case.  

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran's increased rating claim was filed in September 
2005, subsequent to these changes.  Accordingly, only the 
amended criteria will be employed in the adjudication of 
this claim.

In relevant part, under the current General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent rating 
is warranted where there is forward flexion of the cervical 
spine greater than 30 degrees but not greater that 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine at 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2009); see also Plate V.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of 
the cervical spine is 340 degrees. Id.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:  

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  

Note (1) provides that for purposes of evaluations under 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Id.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

The Veteran's cervical spine disability is currently rated 
10 percent disabling.  
To warrant a higher rating under the General Rating Formula, 
the medical evidence of record must demonstrate forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The cervical ranges of motion were measured at the Veteran's 
February 2006 VA examination.  The Veteran had forward 
flexion of 45 degrees with slight pain at the extreme, 
extension of 35 degrees with pain, left lateral flexion of 
25 degrees with pain, right lateral flexion of 23 degrees 
with pain (rounded to 25 degrees), bilateral lateral 
rotation of 65 degree with a burning sensation.  There was 
no limitation in range of motion due to pain, which was 
present at the end motion of all movements.  The VA examiner 
noted that there was no additional limitation of motion upon 
repetitive use.  The Veteran's February 2006 VA examination 
report contains the most limited measurements in the record.  
The Veteran has a combined range of motion of 260 degrees 
and forward flexion beyond 30 degrees.

The Board also notes that there is no notation of muscle 
spasm, guarding, or localized tenderness, abnormal gait, 
abnormal cervical spinal contour, or vertebral body fracture 
reported in the February 2006 VA examination report.

The Board concludes that the criteria for a rating in excess 
of 10 percent are not met under the General Ratings Formula 
for the cervical spine disability.  The Veteran's combined 
range of cervical motion greatly exceeds the 170 degree 
maximum for a 20 percent rating.  His forward flexion 
exceeds the 30 degree minimum for a 20 percent rating.  Even 
if the Board evaluates the Veteran on the basis of his 
ranges of motion as limited by pain, the evidence does not 
satisfy the criteria for a higher rating based on limitation 
of motion.  There is no abnormal spinal contour or gait 
associated with the cervical strain.  There is clearly no 
ankylosis.  The Board concludes that a higher rating is not 
warranted under the current General Ratings Formula.  

As noted above, the Board has considered the Veteran's 
additional limitation of motion and pain on repetition when 
applying the limitation of motion criteria set out above.  
Such was specifically considered and addressed by the 
February 2006 VA examiner.  Even using these more limited 
ranges, the evidence continues to show that an increased 
rating is not warranted.  As such, the Board concludes that 
a further increase under DeLuca is not warranted.  

The General Ratings Formula also requires that any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1); see also Esteban, supra.  The Veteran 
complained of radicular pain (described as a "burning 
sensation") throughout his shoulders and arms at his 
February 2006 VA examination.  The Veteran was provided a 
thorough neurological assessment of his upper extremities.  
No deficits of sense, reflex or strength were noted.  The 
Veteran had 2+ deep tendon reflexes and good sensation to 
pinprick and light touch in his bilateral upper extremities.  
The February 2006 VA examiner specifically noted that the 
Veteran's cervical spine disability was "without definite 
radiculopathy."  While the Board also acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences radicular pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the Veteran's subjective 
complaints are outweighed by the competent medical evidence 
of record which is devoid of objective evidence of 
neurological impairment.  Without some objective evidence of 
a neurological deficit on exam, the Board finds that a 
compensable rating is not warranted.  Further inquiry is 
moot.  

Turning to a possible increased evaluation under 38 C.F.R. 
§ 4.71a Diagnostic Code 5243 concerning intervertebral disc 
syndrome based on incapacitating episodes, the Board has 
reviewed the Veteran's claims file and cannot find evidence 
of prescribed bedrest.  The Veteran does complain of flare-
ups and exacerbations.  Indeed, the Veteran reported to the 
February 2006 VA examiner that he experienced one 
incapacitating episode during the previous twelve months.  
However, lacking is the necessary treatment by a physician 
to make them incapacitating episodes within the meaning of 
the regulation.  As such, the Board finds that the Veteran 
has not had any incapacitating episodes.  A higher rating 
based on the alternative ratings formula for intervertebral 
disc syndrome is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

The Board has considered the possibility of staged ratings.  
See Hart, supra.  The Board, however, concludes that the 
criteria for a rating in excess of 10 percent have at no 
time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

In sum, the Veteran's degenerative disc disease of the 
cervical spine with cervical radiculopathy does not satisfy 
the criteria for a rating in excess of 10 percent.  The 
Board has looked into all relevant Diagnostic Codes, and 
limitation of motion and neurological complaints have not 
satisfied the criteria.  Accordingly, the claim for an 
initial rating in excess of 10 percent for degenerative disc 
disease of the cervical spine with cervical radiculopathy is 
denied.

 Extraschedular Rating Considerations

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step--a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
his service-connected right knee and cervical spine 
discussed immediately above involve pain and limitation of 
motion.  Such impairment is specifically contemplated by the 
rating criteria.  The rating criteria reasonably describe 
the Veteran's disability.  Hence, referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

Claims to Reopen

I.  Service Connection

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including arthritis, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 
supra..  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, supra.

II.  New and Material Evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the final denial in order for there 
to be new and material evidence to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of 
the person(s) making them.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for ocular hypertension 

By way of history, the Veteran originally filed a claim for 
an eye condition, to include ocular hypertension with 
glaucoma, which was denied in a June 1990 VA rating 
decision.  The Veteran was notified of that decision in July 
1990 and failed to file an appeal.  That decision is final.  

In May 1992, the Veteran applied to reopen his previously-
denied claim for service connection for glaucoma.  In a 
September 1992 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the 
Veteran's claim.  However, the Veteran's claim was denied on 
the merits.  The Veteran was notified of that decision in 
September 1992 and failed to file an appeal.  Accordingly, 
the September 1992 RO rating decision is final.  

At the time the RO denied the Veteran's claim in September 
1992, there was evidence of diagnosed ocular hypertension 
that was suspect of glaucoma.  See e.g., an October 1984 
treatment record and the report of June 1990 and January 
1992 VA examinations.  However, the RO concluded that the 
Veteran's ocular hypertension and suspected glaucoma was not 
incurred in service.  In sum, the RO's September 1992 denial 
was predicated upon deficiencies as to Hickson elements (2) 
and (3) [in-service incurrence of chronic disease; and 
medical nexus].  

In the past, the Veteran has sought service connection for 
ocular hypertension with glaucoma on a direct basis.  At the 
September 2009 hearing, the Veteran's representative raised 
a new theory of entitlement - incurrence of ocular 
hypertension due to the Veteran's Agent Orange exposure.  
The Board observes that a new etiological theory for service 
connection for ocular hypertension, such as secondary 
service connection, does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The unappealed September 1992 denial of service connection 
for ocular hypertension is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  As was explained 
above, the Veteran's claim for service connection may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence bears 
directly and substantially upon the specific matters under 
consideration, namely current disability, in-service 
incurrence of disease, and medical nexus.

The newly added evidence, in pertinent part, consists of 
copies of the Veteran's service treatment records and 
statements from the Veteran and his friend, F.C.  

Concerning Hickson element (1), such was established at the 
time of the September 1992 final denial.  

The Board notes that there is no new and material evidence 
pertaining to Hickson element (2), in-service incurrence of 
disease.  The claim was originally denied because the RO 
found that, while the Veteran's ocular pressure was 
monitored during service, there was no incurrence of either 
ocular hypertension or glaucoma during service.  The 
Veteran's recent statements, to the effect that he suffered 
from ocular hypertension or glaucoma in service are 
congruent with his statements of record at the time of the 
original RO denial in September 1992.  Accordingly, these 
newly added statements are cumulative and redundant of the 
statements and evidence previously of record and are 
therefore not new.  See Reid v. Derwinski, 2 Vet App. 312, 
315 (1992).  

Similarly, the copies of the Veteran's service treatment 
records were of record at the time of the September 1992 
final denial.  Such evidence is redundant of evidence of 
record at the time of the 1992 RO denial.  Critically 
lacking is any reference to an in-service disease process.

The statement from the Veteran's friend, F.C., reflects that 
F.C. noticed the "deteriorating" in the Veteran's eye 
condition.  See a February 2006 statement from F.C.  
However, this statement is only evidence that the Veteran 
has a current eye disorder, to include ocular hypertension 
or glaucoma which has already been noted by the RO and the 
Board.  This evidence does not provide evidence concerning 
in-service incurrence of the claimed disability or medical 
nexus, the Hickson elements found to be deficient in the 
September 1992 RO rating decision.  As such, F.C.'s February 
2006 statement cannot serve to reopen the Veteran's claim.  

Concerning Hickson element (3), medical nexus, the evidence 
added since the September 1992 RO denial fails to address 
the matter of medical nexus.  In fact, since the evidence 
does not show that the Veteran incurred ocular hypertension 
or glaucoma during his service, medical nexus would appear 
to be an impossibility.  

Thus, new and material evidence remains absent as to Hickson 
elements (2) and (3).  The additional evidence therefore 
does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156 (2009).  Accordingly, in 
the absence of such evidence, the Veteran's claim may not be 
reopened, and the benefit sought on appeal remains denied.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lumbar spine condition 

The law and regulations generally pertaining to service 
connection claims and new and material evidence have been 
set forth above and will not be repeated.

At the time the RO denied the Veteran's claim in December 
1989, there was no evidence of a diagnosed lumbar spine 
condition.  There was also no evidence of a medical nexus 
between an in-service lumbar spine injury or disease and a 
currently diagnosed lumbar spine condition.  In sum, the 
RO's December 1989 denial was predicated upon deficiencies 
as to Hickson elements (1) and (3).  The Veteran did not 
initiate an appeal and the underlying decision became final.  
38 U.S.C.A. § 7104.

At the time of the final December 1989 RO denial, evidence 
of record included the Veteran's service treatment records 
and a report from a November 1989 VA examination.  

Since the prior final denial of the Veteran's claim in 
December 1989, pertinent records have been associated with 
the Veteran's claims file, to include records from the VA 
facility in Pensacola, Florida, the Veteran's Social 
Security Administration (SSA) treatment records, to include 
private treatment records from D.D.C, M.D., R.L.T., M.D., 
and R.B.T., M.D., as well as the report of the February 2006 
VA examination.  In pertinent part, the February 2006 VA 
examination report reflects a diagnosis of lumbar spinal 
stenosis with bilateral foraminal stenosis at L4-L5 with 
artherolisthesis of L4-L5 and lower left extremity 
radiculopathy.  This evidence is new and material, as it was 
not before the RO at the time of the December 1989 rating 
decision and pertains to a currently diagnosed lumbar spine 
condition, raising a reasonable possibility of 
substantiating the claim.  While the February 2006 diagnosis 
is evidence of a current lumbar spine condition, as noted 
above, every aspect of the claim that was lacking at the 
time of the final denial is needed in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.  

As noted above, the final December 1989 RO denial was also 
predicated on absence of a medical nexus opinion, Hickson 
element (3).  Crucially, the February 2006 VA examiner 
stated that she could not determine whether the Veteran's 
current lumbar spine condition was the result of his 
military service without resort to mere speculation.  The 
examiner reasoned that while the Veteran reported two 
episodes of acute lumbar strain during his service, these 
complaints were made ten years apart.  Further, the February 
2006 VA examiner noted that the Veteran's first complaints 
of lumbar spine pain occurred more than 16 years after his 
separation from service.  The February 2006 VA examiner 
determined that the Veteran's lumbar spine strain was not 
chronic based on these ten- and 16- year gaps in time 
between complaints of lumbar spine pain.  There is no other 
evidence of record which addresses a possible medical nexus 
between the Veteran's currently-diagnosed lumbar spine 
condition and his service.  

In short, the speculative nexus opinion offered by the 
February 2006 VA examiner, while new, is not material 
because it does not contribute "to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  See 
Hodge, supra.  The Court has consistently found speculative 
opinions to lack probative value.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Such opinions are also immaterial.

Thus, new and material evidence remains absent as to Hickson 
element (3).  The additional evidence therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2009).  Accordingly, in the absence 
of such evidence, the Veteran's claim may not be reopened, 
and the benefit sought on appeal remains denied.


6.  Entitlement to service connection for a condition of the 
bilateral lower extremities, to include radiculopathy and 
numbness, secondary to a lumbar spine condition  

The Veteran claims that he has a condition of the bilateral 
lower extremities, to include radiculopathy and numbness, 
due to his lumbar spine condition.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310.  This includes 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non- 
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which suggests the possibility that the 
recent change amounts to a substantive change in the 
regulation.  For this reason, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.  Further, as the 
Veteran has specifically limited his claim for service 
connection for a condition of the bilateral lower 
extremities, to include radiculopathy and numbness to a 
secondary basis, the Board will not consider alternate 
theories of entitlement.  Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (where a fully developed record is 
presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the 
Board to address or consider such a theory).

With the above criteria in mind, the Board notes that for 
the reasons explained above the Veteran claim for service 
connection for a lumbar spine disability remains denied.  
Therefore, his claim of service connection for a condition 
of the bilateral lower extremities, to include radiculopathy 
and numbness, claimed secondary to a lumbar spine condition 
must be denied as a matter of law.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra.


ORDER

Entitlement a compensable evaluation for a service-connected 
right testicle injury, status post surgery, is dismissed.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic synovitis of the right knee, 
status post lateral meniscectomy with traumatic arthritis, 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine with cervical radiculopathy is denied.  

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
ocular hypertension is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
condition is not reopened.  The benefit sought on appeal 
remains denied.  

Entitlement to service connection for a condition of the 
bilateral lower extremities, to include radiculopathy and 
numbness, secondary to a lumbar spine condition, is denied.  

REMAND

7.  Entitlement to TDIU

The Veteran is seeking entitlement to TDIU.  After having 
carefully considered the Veteran's claim, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
TDIU.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be adjudicated.  If 
the claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  The Board notes that the Veteran has failed to 
appear for two prior VA examinations and cancelled a third.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


